EXHIBIT 10.6
 
AGREEMENT


This AGREEMENT (the “Agreement”) is entered into as of the 16th day of
September, 2011 (the “Effective Date”) by and among Higher Education Management
Group, Inc. (“HEMG”), Patrick Spada (“Spada”) and Aspen University Inc., a
Delaware corporation (“Aspen”). HEMG, Spada and Aspen are sometimes referred to
herein individually as a “Party” or collectively as the “Parties.”


WHEREAS, Spada owns and controls HEMG;
 
WHEREAS, HEMG owns 11,307,450 shares of Series C Preferred Stock of Aspen
(“Series C”);
 
WHEREAS, each share of Series C is currently convertible into 1.6947826 shares
of common stock of Aspen (“Common Stock”);
 
WHEREAS, HEMG desires to sell a portion of its Aspen Series C; and
 
WHEREAS, Aspen desires to raise additional funds through an offering of its
capital stock and warrants.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth in this Agreement, and intending to be legally bound, the Parties agree as
follows:


1. Basic Transaction.


(a)  Subject to and in accordance with the terms of this Agreement, HEMG hereby
agrees to (i) sell (A) 3,769,146 of its Series C  (the “Offered Stock”) to those
persons set forth on Exhibit A (collectively, the “Purchaser”) for the share
amounts and the prices set forth on Exhibit A amounting to an aggregate price
of  $1,000,000 (the “Purchase Price”) and (B) 2,826,860 of its Series C (the
“MDM Stock”) to MDM Partners LLC and/or its assigns (“MDM”) for $750,000 (the
“MDM Purchase Price”); and (ii) provide MDM an option, but not an obligation, to
purchase 942,286 of its Series C (the “MDM Option Stock”) to MDM for $250,000;
provided, however, that (X) Aspen’s board of directors approves such transfers
and provides HEMG with resolutions, reasonably satisfactory to HEMG and its
counsel, which approves each such sale so that it is a “Permitted Transfer”
under Aspen’s Amended And Restated Certificate Of Incorporation, and (Y) the
closing of the sale of the Offered Stock (the "Closing") takes place no later
than September 21, 2011.  The closing of the sale of the MDM Stock must take
place on or before January 3, 2012.  Aspen shall be required to pay any
broker-dealer commissions due in connection with the sale of the Offered Stock
under this Agreement, except any commissions incurred by HEMG or Spada and/or
their affiliates (other than Aspen) under agreements entered into by HEMG or
Spada.


(b)  At the Closing, HEMG and Spada shall enter into the same Lock-up/Leak-Out
Agreement that will be entered into by all directors of Aspen, which shall be no
less favorable to HEMG and Spada than the agreement attached hereto as Exhibit
B(the “Lock-up Agreement”).
 
 
1

--------------------------------------------------------------------------------

 


(c)  Spada and HEMG each represent and warrant that HEMG has not sold,
transferred, gifted,  pledged or hypothecated any Series C since May 20, 2011
and HEMG agrees that it shall not do any of the foregoing acts prior to the
first to occur of the Closing or 6:00 pm New York time on September 16,
2011.  Spada and HEMG further represent that as a condition of Closing, they
shall execute and deliver to Aspen an affidavit of loss and indemnity agreement
in the form annexed as Exhibit C (“Affidavit of Loss and Indemnity
Agreement”).  As soon as practicable following the Closing, Aspen shall deliver
stock certificates to Paul Schneier and Erin Klaas, in the amounts of 45,000 and
50,000 shares of Common Stock, respectively, subject to receipt by Aspen of an
Affidavit of Loss and Indemnity Agreement from each.
.
(d)  At the Closing, Spada will execute and deliver to Aspen (i) his resignation
as an officer and director of Aspen, and (ii) his resignation as a manager of
Aspen Marketing LLC in the forms of which are annexed as Exhibits D-1 and D-2
(the “Resignations”).
 
(e)  At the Closing, Aspen and HEMG will enter into a Consulting Agreement under
which HEMG will serve as a consultant to Aspen, the form of which is annexed as
Exhibit E (the “Consulting Agreement”).  HEMG agrees the loan from Aspen to
Spada, with a current balance of $22,793, shall be repaid through deductions
from the monthly payments due to Spada under the Consulting Agreement in an
amount equal to $2,000 commencing in the 14th month and $2,793 in the final
month, provided that if HEMG terminates the Consulting Agreement prior to the
end of the two year term, HEMG shall pay any remaining balance of the loan
within 30 days of termination.


(f)  At the Closing, Aspen and Spada will enter into an amended and restated
Non-Disclosure, Non-Competition, and Non-Solicitation Agreement, the form of
which is annexed as Exhibit F (the “Amended Non-Compete Agreement”).
 
(g)  At the Closing, Aspen will enter into Indemnification Agreements (the
“Indemnification Agreements”) in the form of Exhibit G with each of Spada, HEMG,
Nicholas Spada, Steve Karl, Beth Karl, and Betty Bednarski.
 
(h)  At the Closing, Aspen will enter into Mutual Releases (the “Mutual
Releases”), in the form of Exhibit H, with each of Spada, HEMG, Nicholas Spada,
Steve Karl, Beth Karl, Betty Bednarski, and Aspen University Publications, Inc.


(i)  At the Closing, Aspen will enter into separation and release  agreements
with each of Steve Karl (severance of 6 months base pay, or $75,000), Beth Karl
(severance of 6 months base pay, or $32,500), and Betty Bednarski (termination
payment of 6 months of fees, or $6,000) (the “Separation Agreements”), which
will provide for the payment of severance or such other amounts, as applicable,
following termination of employment or services, as applicable, (including
resignation), in the form of Exhibit I.


(j)  At the Closing, Aspen will repay a $15,000 loan due to Steve Karl, which
has an outstanding balance of $16,161.30 as of August 29, 2011, in full.


(k) [Intentionally Omitted].
 
 
2

--------------------------------------------------------------------------------

 


(l) The Closing is conditioned upon (i) Aspen consummating an offering of its
capital stock and warrants to third parties who invest at least $1,300,000 and
no more than $2,000,000 at a price per share no less than $0.70 per share, with
warrant coverage no greater than 50%, and resulting in a revised capitalization
table as set forth on Exhibit J and (ii) the Parties making the deliveries set
forth herein.


(m)  Spada and HEMG acknowledge that in order to locate a Purchaser, Aspen must
agree with the Purchaser and other investors who invest, in the aggregate, at
least $1,300,000 and no more than $2,000,000 in Aspen that Aspen will become an
SEC Reporting Company, as that term is defined by Aspen's Second Amended and
Restated Certificate of Incorporation (to be filed in connection with its
current offering), as soon as practicable. In connection with that goal, Spada
and HEMG agree to co-operate with, and fully respond to, Aspen's auditors’
requests for information and confirmation; provided, however, that nothing
contained herein shall require Spada or HEMG to agree that a confirmation
request is true and correct.  In addition, in connection with any audits for
periods during which Spada served as an officer of Aspen, Spada agrees to
execute the standard representation letters similar to what he signed in prior
years.


(n)  At the Closing, Spada and HEMG shall enter into stock purchase agreement(s)
with the Purchaser in the Form annexed as Exhibit K (collectively, the “Stock
Purchase Agreement”) which will provide for shares of the Offered Stock to be
transferred and delivered to Purchaser, and the Purchase Price paid to HEMG,
pursuant to an escrow agreement with Harris Cramer LLP, as escrow agent (“Escrow
Agent”), in the form annexed as Exhibit L (the “Escrow agreement”).


(o)  At the Closing, Spada and HEMG shall enter into a stock purchase agreement
with MDM in the Form annexed as Exhibit M (the “MDM Stock Purchase Agreement”)
which will be personally guarantied by Michael Mathews (the “Mathews Guaranty”),
Aspen’s CEO, and which will provide for shares of the MDM Stock to be
transferred and delivered to MDM, and the MDM Purchase Price paid to HEMG,
pursuant to an escrow agreement with the Escrow Agent, in the form annexed as
Exhibit N (the “MDM Escrow Agreement”).


(p)  At the Closing, Spada and HEMG shall enter into a stock option purchase
agreement with MDM in the Form annexed as Exhibit O (the “MDM Option Purchase
Agreement”) which will provide for shares of the MDM Option Stock to be
transferred and delivered to an escrow agreement with the Escrow Agent, in the
form annexed as Exhibit P (the “MDM Option Escrow Agreement”).


(q)  During the term of the Consulting Agreement, if Aspen adopts an incentive
stock option plan, Spada will be eligible to participate in such plan and will
receive option grants as if he were still an officer and director of Aspen.  In
addition, any vesting period for Spada’s initial option grant shall be deemed to
have commenced as of the date of the Closing.


(r)  At the Closing, Aspen and HEMG will enter into a stock pledge agreement
with Aspen in the form annexed as Exhibit Q (the “Stock Pledge Agreement”)
pursuant to which it will provide Aspen with a security interest in 772,793
shares of HEMG’s Series C (the “Pledged Stock”) to secure the payment of the
$772,793 owed by HEMG to Aspen under the Marketing Agreements.
 
 
3

--------------------------------------------------------------------------------

 


(s)  At the Closing, HEMG shall execute and deliver to the Aspen a limited proxy
in the form annexed as Exhibit R (the “Proxy”), which provides the board of
directors of Aspen the authority to vote the Series C retained by HEMG
(including shares held by the Escrow Agent) pursuant to the terms and conditions
of the Proxy.


2. Deliveries on the Closing Date.
 
(a)  On the Closing Date, Spada and HEMG shall execute and deliver to Aspen the
following:


(i)  The Lock-Up/Leak-Out Agreement;


(ii)  The Mutual Release Agreement (to which either of them is a party).


(iii)  The Consulting Agreement.


(iv)  The Amended Non-compete Agreement.


(v)   The Indemnification Agreement (to which either of them is a party).


(vi)   The Resignations.


(vii)  The Stock Pledge Agreement.


(x)  The Proxy.


(xi)  Any other documents deemed reasonably necessary by Aspen to effectuate the
transactions described in this Agreement.


           (b)  On the Closing Date, Aspen shall execute and deliver to Spada
and HEMG the following:


(i)  The Lock-Up/Leak-Out Agreement;


(ii)  The Mutual Release Agreement (with Spada and HEMG).


(iv)  The Consulting Agreement.


(v)  The Amended Non-compete Agreement.


(vi)  The Indemnification Agreement (with Spada and HEMG).


(vii)  Any other documents deemed reasonably necessary by HEMG to effectuate the
transactions described in this Agreement.


(c)  On the Closing Date, Aspen shall execute and deliver to Spada and HEMG
fully executed copies of the following:


(i)  The Separation Agreements.


(ii)   The Mutual Release Agreements (with parties other than Spada and HEMG).


(iii)  The Indemnification Agreements (with parties other than Spada and HEMG) .


(iv)  Evidence reasonably satisfactory to Spada and HEMG that the $15,000 loan
due to Steve Karl has been paid in full including interest through the date of
Closing.
 
 
4

--------------------------------------------------------------------------------

 


(d)  On the Closing Date, (A) HEMG shall (i) execute and deliver to the Escrow
Agent the Stock Purchase Agreement, the Escrow Agreement, the MDM Escrow
Agreement, and the MDM Option Escrow Agreement, (ii) execute and deliver to MDM
the MDM Stock Purchase Agreement and the MDM Option Purchase Agreement, and
(iii) deliver to the Escrow Agent original stock certificate(s) representing the
Offered Stock, the MDM Stock, and the MDM Option Stock, along with one or more
stock powers executed in blank with medallion guarantee and instructions to the
Escrow Agent sufficient to provide for the transfer of the Offered Stock to the
Purchaser and the MDM Stock to MDM, and the MDM Option Stock to MDM, (B) Escrow
Agent shall pay the Purchase Price to HEMG via wire transfer, and (C) MDM shall
(i) execute and deliver to the Escrow Agent the MDM Escrow Agreement and the MDM
Option Escrow Agreement, and (ii) execute and deliver to HEMG the MDM Stock
Purchase Agreement and the MDM Option Purchase Agreement.  The payment of the
Purchase Price to HEMG by the Escrow Agent shall be a condition precedent to the
effectiveness of (I) the sale of the Offered Stock to Purchaser, and (II) the
resignations.


3.  Termination.  Either Party may terminate this Agreement if the Closing has
not occurred by 6:00 pm New York time on September 21, 2011.


4.  Legal Fees and Expenses.  Aspen shall reimburse Spada and HEMG for all of
their reasonable legal fees and expenses incurred in connection with this
Agreement.  At the request of and on behalf of Spada and HEMG, Aspen has
advanced a $30,000 retainer to Dillon, Bitar & Luther, L.L.C., attorneys for
Spada and HEMG in connection with this Agreement.


5.  Arbitration.
 
(a)  Except as otherwise provided in this Agreement, any claim or controversy
arising among or between the parties hereto pertaining to any claim or
controversy arising out of or respecting any matter contained in this Agreement
or in any agreement entered into pursuant to or in connection with this
Agreement, or any difference as to the interpretation of any of the provisions
of this Agreement or of such other agreement, shall be settled by arbitration in
the State of New Jersey, by one (1) arbitrator, under the then prevailing rules
of the American Arbitration Association.  In any arbitration involving this
Agreement or any agreement entered into pursuant to or in connection with this
Agreement, the arbitrator shall not make any award which includes punitive or
exemplary damages or which will alter, change, cancel or rescind any provision
of this Agreement, and his or her award shall be consistent with the provisions
of this Agreement.  The award of the arbitrators shall be binding and final, and
judgment may be entered thereon, in any court of competent jurisdiction.
 
 
5

--------------------------------------------------------------------------------

 
 
(b)  Judgment upon any award rendered by the arbitrator shall be binding and
conclusive upon the parties and may be entered in any court of competent
jurisdiction.
 
(c)  Notwithstanding the requirement of this Section that any dispute under or
in connection with this Agreement be resolved through arbitration, either party
may apply to any court of competent jurisdiction for any of the provisional
remedies to which such party may be entitled under the laws of the State of New
Jersey, including, but not limited to, injunction, attachment, or replevin,
pending the determination of any claim or controversy pursuant to the
arbitration provisions of this Agreement.
 
(d)  Any arbitration proceeding arising under or in connection with this
Agreement or any agreement entered into pursuant to or in connection with this
Agreement shall be held in Morris County,  New Jersey or at such other location
as may be agreed to by the parties in writing.
 
(e)  Service of process and notice of arbitration of any and all documents and
papers may be made by either certified or registered mail or by a national
overnight delivery service that provides a delivery receipt, addressed to any
party at the address listed in this Agreement or at such other address as the
parties may designate in writing to the other parties, from time to time.


6.  Miscellaneous.


(a)  Survival of Representations and Warranties.  All of the representations and
warranties of the Parties contained in this Agreement shall survive the Closing.


(b)  Press Releases and Public Announcements.  Notwithstanding anything to the
contrary in this Agreement, no Party shall issue any press release or make any
public announcement relating to the subject matter of this Agreement prior to
the Closing without the prior written approval of the other Party; provided,
however, that Aspen may make any public disclosure it believes in good faith is
required by applicable law (in which case such Aspen will use its reasonable
best efforts to give the other Parties prior notice of the proposed disclosure).


(c)  No Third-Party Beneficiaries.  Except as specifically provided for herein,
this Agreement shall not confer any rights or remedies upon any person or entity
other than the Parties and their respective successors and permitted assigns.


(d)  Entire Agreement.  This Agreement (including the documents referred to
herein) constitutes the entire agreement between the Parties and supersedes any
prior understandings, agreements, or representations by or between the Parties,
written or oral, to the extent they related in any way to the subject matter
hereof.


(e)  Successors and Assignment.  This Agreement shall be binding upon and inure
to the benefit of the Parties named herein and their respective successors and
permitted assigns.
 
 
6

--------------------------------------------------------------------------------

 


(f)   Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument. Signatures may be original, facsimile or
pdf.


(g)  Headings.  The section headings contained in this Agreement are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.


(h)  Notices.  All notices, offers, acceptance and any other acts under this
Agreement (except payment) shall be in writing, and shall be sufficiently given
if delivered to the addressees in person, by Federal Express or similar
receipted next business day delivery as follows:
 

If to Aspen:  Aspen University Inc.   224 W. 30th Street   New York, NY 10001  
Attention: Mr. Michael Mathews     If to HEMG or Spada:     Patrick Spada   144
Vista Drive   Cedar Knolls, NJ 07927        

                             
or to such other address as any of them, by notice to the other may designate
from time to time.


(i)  Governing Law; Jurisdiction.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware without giving
effect to the principles of choice of laws thereof.  Each of the parties hereby
consents and submits to the jurisdiction of the state and federal courts in the
State of New Jersey for any dispute arising under or in connection with this
Agreement.


(j)  Amendments and Waivers.  No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by the
Parties.  No waiver by any Party of any default, misrepresentation, or breach of
warranty or covenant hereunder, whether intentional or not, shall be deemed to
extend to any prior or subsequent default, misrepresentation, or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence.


(k)  Severability.  Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.


(l)  Construction.  The Parties have participated jointly in the negotiation and
drafting of this Agreement.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state, local, or foreign statute
or law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise.  The word “including” shall
mean including without limitation.


(m)  Incorporation of Exhibits and Schedules.  The Exhibits and Schedules
identified in this Agreement are incorporated herein by reference and made a
part hereof.


[SIGNATURE PAGE FOLLOWS]
 
 
7

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date and
year first above written.
 

 
ASPEN:
 
Aspen University Inc.
         
 
By:
 /s/ Michael Mathews      
Michael Mathews, Chief Executive Officer
            HEMG:             Higher Education Management Group, Inc            
By:  /s/ Patrick Spada       Patrick Spada, President            
SPADA:
           s/ Patrick Spada     Patrick Spada  

 
 
8

--------------------------------------------------------------------------------

 
 